O’CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JERROLD K. GUBEN 3107-0
Pacific Guardian Center
Makai Tower, Suite 2400
733 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 524-8350
Facsimile: (808) 531-8628
JKG@opgilaw.com

Attorney for Debtors
AGU PLUS, LLC and AGU-V, INC.


              IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                   Case No. 19-01529
AGUPLUS, LLC,                           Case No. 19-01530
                                        (Chapter 11)
             Debtor and                 (Jointly Administered)
             Debtor-in-Possession.

In re
                                        Confirmation Hearing:
AGU-V, INC.,                            Date: March 15, 2021
                                        Time: 2:00 p.m.
             Debtor and
                                        Judge: Honorable Robert J. Faris
             Debtor-in-Possession.


        AMENDED DISCLOSURE STATEMENT FOR DEBTORS’ JOINT
        CHAPTER 11 LIQUIDATING PLAN DATED JANUARY 25, 2021;
                         EXHIBITS A TO E




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 1 of 51
                    This Disclosure Statement (“Disclosure Statement”) relates to the

accompanying Debtors’ Joint Chapter 11 Liquidating Plan dated November 23, 2020

(“Plan”). The Plan proposes to restructure the financial affairs of AguPlus, LLC

(“AguPlus”) and Agu-V, Inc. (“Agu-V”), through the formation of a Liquidation

Trust for the benefit of creditors. You may be entitled to vote on the Plan.

                    The voting rules are explained below, along with a summary of the Plan

and other relevant information. This Disclosure Statement is explanatory only. The

Plan will be the binding document, if it is confirmed by the court.

                    YOUR RIGHTS MAY BE AFFECTED. READ THIS DISCLOSURE

STATEMENT AND THE PLAN CAREFULLY AND DISCUSS THEM WITH

YOUR ATTORNEY (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY

WISH TO CONSULT ONE). DEFINITIONS AND RULES OF CONSTRUCTION

ARE AS SET FORTH BELOW AND IN THE PLAN.

I.        BACKGROUND1

          A.        BRIEF HISTORY OF THE COMPANY
                    AguPlus is a Hawaii limited liability company that registered with the

State of Hawaii Department of Commerce and Consumer Affairs (“DCCA”) to do




1
 Drawn in part from the First Amended Complaint in the case of Hannan Ribiyou
Kabushikigaisha v. Personal Representative of the Estate of Hisashi Teddy Uehara,
et al., Civil No. XX-XXXXXXX (First Circuit, State of Hawaii).
639742version2(01/25/21)\19-110\JKG

                                               -2-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 2 of 51
business as a Japanese ramen restaurant in the State of Hawaiʻi on May 24, 2013.2

The man behind the concept of the Agu ramen restaurants was Hisashi Uehara

(“Uehara”), who was born in Okinawa, Japan, and moved to Hawai‘i at the age of

14. Uehara told people that he learned to cook from his mother and grandmother in

Japan and had researched how to make ramen by tasting various types of ramen from

Hokkaido to Kyushu.

                    In 2013, Hisashi opened his first ramen shop at 925 Isenberg Street,

Honolulu, Hawaii 96826 (“Isenberg Restaurant”). The Isenberg Restaurant was

modeled after ramen shops found in in Japan. Uehara claimed that all of the

ingredients for the ramen were ordered from Japan. Whether or not that statement

was true, the business was immediately successful.

                    After opening the Isenberg Restaurant, AguPlus would go on to open 5

more restaurants in Honolulu located at 1200 Ala Moana Blvd., Suite 657, Honolulu,

Hawaii 96814 (“Ward Restaurant”), 590 Farrington Hwy #524, Kapolei, Hawaii

96707 (“Kapolei Restaurant”), Suite 2054, 1450 Ala Moana Blvd., Second Floor,

Honolulu, Hawaii 96814 (“Ala Moana Restaurant”), 2146 Kalakaua Avenue, #101,

Honolulu, Hawaii 96815 (“Waikiki Restaurant”), and 98-1005 Moanalua Road,




2
  AGUPlus was originally registered under the name Je Rei Hu, LLC. Thereafter,
on June 27, 2013, the company was renamed Buzinkus, LLC. On August 12, 2016,
the company was renamed AguPlus, LLC.
639742version2(01/25/21)\19-110\JKG

                                              -3-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 3 of 51
#545, Aiea Hawaii 96701 (“Pearlridge Restaurant”). In addition, AguPlus rented

space at 2300 N King St., Suite 101, Honolulu, Hawaii 96819 as a central kitchen

where all of the ramen dishes were prepared and sent to the various locations.3

                    Uehara held himself out to the public as the “owner” of the Agu ramen

restaurants although that was not true.

                    On July 28, 2016, after meetings with Uehara and attorney Grant Kidani

(“Kidani”), hearing about the initial success of his restaurants, and hearing about

Uehara’s plans to expand his ramen shops across the U.S. mainland, a Japanese

company named Hannan Ribiyou Kabushikigaisha (“Hannan”) decided to acquire a

60% membership interest in AguPlus pursuant to the Buzinkus, LLC Member




3
  At the time of the filing of the petition, the following leases were the subject of
state court summary possession complaints:
          • Virginia Lumapas Taran v. Ezogiku Inc., et. al., Civil No. 1RC19-1-
            00537 (Honolulu District Court, State of Hawaii)
          • GGP Ala Moana LLC v. Iyo Seimen USA, Inc., et. al., Civil No. 1RC19-
            1-5527 (Honolulu District Court, State of Hawaii)
          • Roland Casamina v. AguPlus, et. al., Civil No. 1RC19-1-05938
            (Honolulu District Court, State of Hawaii)
          • Kapolei v. AguPlus LLC, et. al., Civil No. 1RC19-1-04563 (Honolulu
            District Court, State of Hawaii)
          • Pearlridge v. AguPlus LLC, et. al., Civil No. 19-1-05055 (Honolulu
            District Court, State of Hawaii)
639742version2(01/25/21)\19-110\JKG

                                               -4-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 4 of 51
Interest Purchase Agreement.4 The minority 40% member of AguPlus was Agu

Ramen, LLC, a Texas limited liability company which was 100% owned by Uehara.

Uehara was the appointed as Manager of AguPlus while Hannan was a passive

investor and lender. In 2016, AguPlus registered the service mark “Agu a ramen

bistro” and embarked on opening 3 Agu Ramen locations in the Houston, Texas area

and 6 other locations across Texas, including at Mockingbird Avenue in Dallas.

                    From 2014 to 2018, AguPlus won numerous culinary awards in Hawaii,

including, but not limited to, being a multiple-time recipient of the prestigious

Honolulu Magazine Hale Aina Awards. By the end of 2018, Agu Plus had expanded

to having approximately 14 stores, 7 in Hawaii and 7 in Texas.5

                    In February 2018, Hannan loaned AguPlus the sum of $1.0 million

pursuant to a promissory note for the purposes of providing necessary working

capital to keep AguPlus’ business operating.




4
  Pursuant to that certain Capital Infusion Agreement dated December 31, 2018
(“Capital Infusion Agreement”), Hannan made a further equity investment of
$1,401,820.00 into AguPlus and, by agreement, increased its membership interest to
90% thereby diluting Agu Ramen LLC’s membership interest to 10%.
5
   The Texas locations included, Washington Avenue, Houston, TX; Lone Star
Drive, Sugar Land, TX; Mockingbird Lane, Dallas, TX; Wilcrest Green Drive,
Houston, TX; Elridge Parkway, Houston, TX; Westheimer Road, Houston, TX;
NASA Parkway, Houston, TX; Mason Road, Katy, TX; Cinco Ranch Boulevard,
Katy, TX; and Wilcrest Green Drive, Houston, TX.
639742version2(01/25/21)\19-110\JKG

                                             -5-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 5 of 51
                    In May 2018, Hannan entered into the Iyo Stock Purchase Agreement

and sold the stock of the entity now known as Agu-V, Inc. to AguPlus, which owned

the real property located at 4490 Pahoa Avenue, Honolulu, Hawaii (the “Kahala

Property”) valued at over $1,650,000. Under the Iyo Stock Purchase Agreement,

Hannan received a promissory note back from AguPlus for $1,630,000.

                    In the first few months of 2019, AguPlus had again run out of money

and Uehara approached Hannan for another loan. Hannan decided not to loan or

invest any more money into the business because of Uehara’s failed management.

Hannan knew that Uehara had over-expanded too quickly, but did not know the full

extent of the fraud and self-dealing in which Uehara engaged in with others. Despite

Hannan’s instruction to Uehara to cease any further expansion, Uehara proceeded to

attempt to start competing businesses under his own control in Cupertino, California;

Seoul, South Korea, the Philippines, Japan, Taiwan, Vietnam and Canada with the

assistance of others, using the intellectual property of AguPlus and the money that

had been loaned by Hannan and Finance Factors, Limited (“FF”), as discussed

below.

                    Despite the initial financial success of the restaurants, and the

popularity of AguPlus’ food with locals and food critics, AguPlus failed to turn a

profit in any year since 2016. From August of 2016 to December of 2016, AguPlus




639742version2(01/25/21)\19-110\JKG

                                              -6-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 6 of 51
reported a Net Income loss of $352,068.72. In 2017, losses reported by AguPlus

were $2,355,072.69. In 2018, AguPlus lost a staggering $4,335,738.61.

                    Unbeknownst to Hannan, AguPlus’ losses included substantial self-

dealing by Uehara and Kidani, and the use of AguPlus’ assets and the money loaned

by Hannan to fund their own competing business enterprise. In the meantime,

Uehara and his wife consulted with attorneys in order to protect all of Uehara’s ill-

gotten gains from the reach of his creditors, including Hannan, by engaging in

transactions to hinder, delay and defraud them.

                    When Hannan raised concerns about AguPlus’ financial losses

beginning in 2016 and 2017, Uehara told Hannan that the Hawai‘i restaurant

industry was unforgiving and assured Hannan that more money was the only thing

needed to help with the expansion and to make the restaurants profitable. During

this time, Hannan trusted Uehara and believed in the concept of the restaurant,

investing and loaning a total of over $8,000,000.00 into AguPlus. However, as

discussed herein, Hannan’s trust turned out to be wholly misplaced.

                    In May 2019, a news story in Hawaii broke that employees at the

Pearlridge Restaurant were not paid. Employees complained that they also were not

paid in February 2019. Uehara again asked Hannan for more loans. Hannan hired

counsel in Hawaii to investigate and, if there was sufficient cause to do so, to bring

claims against Uehara and others based on their actions as discussed below.

639742version2(01/25/21)\19-110\JKG

                                             -7-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 7 of 51
Hannan’s counsel hired a forensic accountant and started to gather information

regarding Uehara and Kidani’s actions.

                    On July 12, 2019, Hannan filed a lawsuit against Uehara, Agu Ramen,

LLC and others in the United States District Court for the District of Hawai‘i. As

discussed below, after this case was filed, Hannan engaged in settlement discussions

with Uehara and Kidani and attended a court-ordered mediation with Uehara about

his resignation as Manager of AguPlus, appointing a replacement manager, and

authorizing the filing of Chapter 11 cases for AguPlus and Agu-V.

                    On or about November 19, 2019, Uehara died. However, just before

his death, Uehara resigned as Manager of AguPlus, appointed a replacement

manager, authorized the hiring of bankruptcy counsel, and authorized the filing of

Chapter 11 cases for AguPlus and Agu-V. On November 29, 2019, AguPlus and

Agu-V filed their voluntary petitions for bankruptcy relief. This revealed hundreds

of thousands of dollars wasted due to lavish corporate spending by Uehara and

Kidani. 6 Specifically, Uehara took a $30,000.00 Management Fee each month

regardless of AguPlus’ profitability.

                    From 2016 to 2019, Uehara paid himself $1,020,471.20 in management

Fees, $102,595.88 in rent for his apartment in Texas, $327,893.90 for other personal



6
 Kidani disputes the Debtors' characterization of the facts in this Disclosure
Statement and intends to defend himself in the U.S. District Court case against him.
639742version2(01/25/21)\19-110\JKG

                                              -8-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 8 of 51
expenses.7 Uehara also expensed personal food and other costs in the amount of

$189,140.87 to AguPlus under the guise of “Market Research.” Many of the meals

charged as “Market Research” involved dining at restaurants that did not even

compete with AguPlus (i.e., KFC, California Pizza Kitchen, Golden Dim Sum etc.)

and there also were charges that did not appear to have any connection to the

restaurant business (i.e., a $1,033.79 expense at Tiffany & Co.).

                    In addition to these corporate excesses, Kidani also billed and collected

from AguPlus substantial legal fees in the amount of $340,636.18 from June of 2017

to June of 2019 and enjoyed over a hundred comped meals at AguPlus’ various

restaurants. Additionally, Kidani and Uehara directed loan funds from Agu-V to be

used to pay hundreds of thousands of dollars of legal fees to The Kidani Law Center.

During this two-year time period, AguPlus was not involved in any legitimate

litigation or corporate acquisitions in Hawaii that would explain Kidani’s excessive

and unsubstantiated legal fees and costs.


7
    Question 3 of AguPlus Statement of Financial Affairs provides,




639742version2(01/25/21)\19-110\JKG

                                                -9-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 9 of 51
          B.        BRIEF HISTORY OF THE COMPANY OF FORMULATING A WORKABLE
                    BUSINESS PLAN, UEHARA, WITH THE HELP OF KIDANI, FORMED
                    SEPARATE LEGAL ENTITIES TO SHIELD NEW RESTAURANTS FROM
                    AGUPLUS AND ITS CREDITORS.

                     In 2018, during the year of AguPlus’ worst financial losses in any year

of its operation, Uehara and Kidani saw the writing on the wall and set into motion

their plan to operate “AGU a ramen bistro” restaurants outside of the AguPlus

corporate framework, thereby leaving Hannan and creditors of AguPlus with their

debt while attempting to start their competing business in newly-formed entities

under their control.

                    The first phase of their plan consisted of using separate legal entities –

Agu Express, Inc. 8 and Agu Ramen Cupertino, LLC 9 – to operate new “AGU a

Ramen bistro” restaurants in Seoul, South Korea and Cupertino, California using

AguPlus’ logo, namesake, equipment, and recipes without Hannan’s knowledge.

These actions were taken in secret, as AguPlus’ corporate documents (1) contained




8
 Agu Express, Inc. is a for-profit corporation organized and incorporated in the State
of Texas. Uehara was the President of Agu Express and Kidani is its Secretary,
Treasurer and Director.
9
 Agu Cupertino LLC is liability company organized and authorized to do business
under the laws of the State of California. The initial Articles of Organization for
Agu Cupertino was filed on October 1, 2018, listing Alexander Kidani as the agent
for service of process. The mailing address for AGU Cupertino is the same address
as Kidani’s law firm, “The Kidani Law Center”.
639742version2(01/25/21)\19-110\JKG

                                                -10-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 10 of 51
a non-compete clause10 that prevented such conduct, and (2) prevented Uehara from

unilaterally selling the intellectual property, which was expressly held in the name

of AguPlus.11 After Hannan initiated litigation against Uehara and these entities in

the U.S. District Court, Uehara took the position that his actions as Manager of

AguPlus could not be challenged.

                    AguPlus’ corporate records have revealed at least two “board

meetings” took place wherein Uehara and Kidani attempted to legitimize their

efforts. Specifically, on February 14, 2018, two meetings took place under the guise

of an Executive Officers meeting, despite the fact that such meetings took place

without majority owner Hannan’s participation.                   See Memorandum of

Understanding dated February 14, 2018. Kidani and Uehara were the sole attendees.

                    The first set of meeting minutes confirmed that, “Hannan has declined

to infuse more capital for expansion of the business” so Angel Capital 12 “shall



10
  Article 4.7 of AguPlus’ Operating Agreement states that, “[n]either the Members,
Manager, nor any affiliate of a Member may engage or invest in any business which
competes directly or indirectly with the Company’s business.”
11
   Article 3.2 of the Operating Agreement also provides that the “Company
[AGUPlus] shall hold all Company Property in the name of the Company and not in
the name of any Member or Manager. The Members shall not have any ownership
interest in such Property.”
12
  Angel Capital, Inc. is a corporation organized in the State of Hawai‘i. Kidani is
the President, Secretary, and Director of Angel Capital. All other officers of Angel
Capital share Kidani’s last name (Alexander Kidani, Astra Kidani, and Penny
Kidani). The Kidani Law Firm is the registered agent for Angel Capital.
639742version2(01/25/21)\19-110\JKG

                                              -11-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 11 of 51
acquire the rights in South Korea and Shanghai with the AGU brand and recipes for

$10,000 per County [sic] due within 90 days after opening in that County” and that

Angel Capital “shall be given the rights to use the marks and menu of AGU Ramen.”

                    The second set of meeting minutes stated that Angel Capital “shall

acquire the rights in California, Oregon, Nevada and Washington State, Illinois with

the AGU brand and recipes [sic] for $10,000 per State due within 90 days after

opening in that State”, and Angel Capital “shall be given the rights to use the marks

and menus of AGU Ramen.”

                    Both of the foregoing “board meetings” took place without Hannan’s

knowledge. The minutes for both of these meetings were signed only by Uehara as

Manager/Member of AGUPlus and Kidani as President of Angel Capital and were

not provided to Hannan. These meeting minutes were attached to the August 16,

2018, Memorandum of Understanding that was supposedly entered into between

AguPlus, AGU Express and Angel Capital to “expedite the restructuring of

operations noting that AGU Express would pay AGUPlus $46,845.00 to open new

restaurants using AguPlus trademarks and AguPlus “does grant, assign and give all

rights to ANGEL CAPITAL INC./AGU EXPRESS INC. to continue the expansion

of AGU RAMEN in all new locations it can develop in USA and Internationally.”

                    With the fraudulent assignments in place, Kidani and Uehara opened

an “AGU a ramen bistro” restaurant in Seoul, South Korea, using AguPlus’ funds

639742version2(01/25/21)\19-110\JKG

                                             -12-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 12 of 51
and intellectual property. The South Korea restaurant was established on September

18, 2018, has been open since November 2018, bearing the recognizable “AGU a

ramen bistro” logo, design and colors. The restaurant offered the same menu offered

by AguPlus’ restaurants in Texas and Hawaii to its customers. Despite its obvious

similarities, these restaurants were established to shield them from AguPlus’

creditors, including Hannan.

                    Uehara and Kidani’s ambitious plan did not stop at South Korea. On

October 1, 2018, AGU Cupertino was registered with the California Secretary of

State and set to open an “AGU a ramen bistro” restaurant in Cupertino, California.

AguPlus’ records revealed that Uehara caused AguPlus’ equipment to be shipped

from AguPlus’ Texas storage facility to the Cupertino location including, but not

limited to, a deep fryer, cash registers, a digital dining POS computer, printers,

bowls, a noodle cooker and numerous pots and pans.

                    On May 29, 2019, without Hannan’s knowledge or approval, Uehara

and Kidani filed an assignment of the registered trademarks “Agu a ramen bistro”

“Agu Ramen” and “Agu” with the United States Patent and Trademark Office,

purporting to assign the trademarks from AguPlus to Agu Express. See Trademark

Assignment Agreement dated May 29, 2019.                 The Trademark Assignment

Agreement, lists all trademarks that were being assigned to Agu Express including,




639742version2(01/25/21)\19-110\JKG

                                             -13-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 13 of 51
“AGU”, the “AGU” logo, “AGU RAMEN”, “AGU Ramen”, “AGU a ramen bistro”,

“AGU a ramen bistro” logo, “WE LIVE RAMEN”, and “FOLLOW THE PIGGIE”.

                    The Trademark Assignment Agreement was signed by Uehara, on

behalf of AguPlus, and Kidani, on behalf of Agu Express without Hannan’s

knowledge or consent.

          C.        UEHARA AND KIDANI USED THE KAHALA PROPERTY TO OBTAIN
                    FUNDING FOR THEIR EXPANSION PLANS.13

                    As stated above, pursuant to the Iyo Stock Purchase Agreement,

AguPlus became the owner of all of the shares of Agu-V, Inc., formerly known as

Iyo Seimen, USA, Inc., which owned the real property located at 4490 Pahoa

Avenue, Honolulu, Hawaii (“Kahala Property”). Hannan considered the Kahala

Property to be a valuable business asset because, among other things, it was free and

clear of any liens. Since Iyo Seimen USA, Inc. was a subsidiary of AguPlus, Hannan

reasonably expected all decisions regarding the use of the Kahala Property would

require approval by both of AguPlus’ Members.




13
  The discussion of the FF and the $1,000,000 line of credit is based on the Debtor’s
description of events and is subject to Hannan Ribiyou Kabushikigaisha v. Finance
Factors Limited, Adv. No. 20-90013. Finance Factors disputes the Debtors'
characterization of the facts in this Disclosure Statement, has answered the
Complaint and filed a counterclaim. FF's position on these issues can be reviewed
in these FF filings. See Adv. No. 20-90013 (Dkt. No. 5).
639742version2(01/25/21)\19-110\JKG

                                           -14-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 14 of 51
                    Kidani and Uehara recognized the value of the Kahala Property for their

own private expansion plans. On or about February 23, 2018, Kidani approached

Finance Factors’ Vice President/Business Development Manager for Residential

Loans for a personal loan to be secured by the Kahala Property.

                    On or about May 25, 2018, Uehara borrowed $1,000,000, in the form

of a line of credit, from Finance Factors. 14 Although it is alleged that Uehara

purported to request the loan for the benefit of Iyo Seimen USA, Inc., the reality was

that the loan was taken out to fund the competing entities and operations owned and

operated by Uehara and Kidani. Additionally, Kidani took significant amounts from

the Finance Factors’ loan proceeds to pay himself for alleged legal services for

Uehara and various entities and to make payments for the benefit of his family

members. In order to get the loan, Uehara and Kidani pledged the Kahala Property

to Finance Factors, which filed the Mortgage against the Kahala Property which was

recorded in the Bureau of Conveyances on June 1, 2017 as Document No.

AXXXXXXXX. Between June 2018 and July 2019, Uehara and Kidani borrowed




14
  The line of credit was evidenced by a Real Estate Accessline Agreement with
Finance Factors. The entire $1 million was disbursed at Uehara's direction between
June 2018 to June 2019. According to Finance Factors, Uehara did not make any
payments on the line of credit prior to Uehara’s death in November 2019. In the
Mortgage, Security Agreement, Financing Statement and Fixture Filing
(“Mortgage”) filed against the Kahala Property, Uehara listed himself as Vice
President and Director of Agu-V.
639742version2(01/25/21)\19-110\JKG

                                              -15-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 15 of 51
approximately $983,990.55 from Finance Factors and made transfers to themselves

and their competing companies15, including:

                               Airport Consulting Group                  $10,000
                               Salt Lake City                             10,000
                               AguPlus                                    77,000
                               Agu Express                                47,000
                               Agu Express                                30,000
                               Airport Consulting Group                   10,000
                               Agu Express                                30,000

                    a.        Six transfers payable to Agu Express, Inc. for a total of
                              $306,000.00;


15
     The disbursements from the $1,000,000 line of credit were as follows:
                         Airport Consulting Group              $10,000
                         Salt Lake City                         10,000
                         AguPlus                               77,000
                         Agu Express                           47,000
                         Agu Express                           30,000
                         Airport Consulting Group              10,000
                         Agu Express                           30,000
                         Agu Express                           65,000
                         Kidani Law Firm                       17,754
                         Agu Express                          130,000
                         AguPlus                              196,500
                         CPB                                    40,000
                         Agu Express                           30,000
                         CPB                                    47,000
                         Agu Express                           47,000
                         CPB                                    35,000
                         CPB                                    27,000
                         CPB                                    10,000
                         CPB                                     9,500
                         AguPlus                               77,600
                         Agu Express                             4,000
                                                           $950,354.00


639742version2(01/25/21)\19-110\JKG

                                                    -16-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 16 of 51
                    b.        Three transfers that totaled $30,000.00 in application fees for
                              Agu Express, Inc.’s restaurant in the Salt Lake City, Utah airport;

                    c.        Five transfers to consumer credit card companies for a total of
                              $30,100.00, including three transfers for accounts maintained by
                              Kidani;

                    d.        Five transfers to Kidani Law Firm for a total of $64,741.50;

                    e.        Six transfers to Central Pacific Bank, a bank that AguPlus and
                              Agu-V, Inc. did not use to conduct their business, for a total of
                              $168,500.00;

                    f.        Two cash withdrawals for a total of $125,000.00;

                    g.        Sixteen transfers to Finance Factors for a total of $99,887.28;

                    h.        A transfer of $5,000.00 to Kala Holdings Corporation, a
                              company controlled by Kidani.

                    i.        A draw of $50,284 labeled “Kaya Settlement,” which matched
                              the settlement payment owed to Iyo Seimen, less Kidani’s legal
                              fees.


          D.        WITHOUT A LEGITIMATE BUSINESS PLAN, AGUPLUS’ BUSINESS
                    FAILED.

                    In his haste to freeze out Hannan from his competing restaurants,

Uehara failed to exercise even the most basic care in operating AguPlus’ business.

As of May 2019, AguPlus’ financial condition was so dire that it failed to meet its

standard business obligations such as paying its employees, paying monthly rent and

paying its food vendors. As mentioned above, more than 12 employee wage claims

were filed against AguPlus by its employees.

639742version2(01/25/21)\19-110\JKG

                                                   -17-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 17 of 51
                    Compounding matters, Uehara’s gross mismanagement of AguPlus

resulted in essential food vendors only dealing with AguPlus on a cash-on-demand

basis instead of the customary credit basis that it was previously afforded. AguPlus

also defaulted on every lease for all of the Hawaii locations and some of the Texas

locations. Uehara and his company, Agu Ramen LLC, had no plans to replace the

lost revenue due to all of the restaurant closures, nor did they have a business plan

for AguPlus. Of course, Uehara and Kidani actually stood to benefit by AguPlus’

demise since it was a competitor to the Agu Ramen shops they were in the process

of setting up under their separate ownership.

          E.        HANNAN DISCOVERS UEHARA AND KIDANI’S ATTEMPT TO STEAL
                    THE ISENBERG RESTAURANT FROM AGUPLUS AND OBTAINS AN
                    INJUNCTION.
                    By the first quarter of 2019, the Isenberg Restaurant was the only

profitable location of AguPlus’ business. Uehara and Kidani decided to remove it

from the ownership of AguPlus and to move it into an entity outside of Hannan’s

control.

                    On June 22, 2019, Kidani formed an entity called Agu Isenberg, LLC

(“Agu Isenberg”) through a filing with the DCCA and assisted Uehara by opening a

separate bank account for that entity with First Hawaiian Bank (“FHB”) for Agu

Isenberg, where sales from the Isenberg Restaurant were deposited.




639742version2(01/25/21)\19-110\JKG

                                             -18-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 18 of 51
                    On June 26, 2019, Uehara notified certain employees of AguPlus by

email that, “Agu Isenberg is proceeding onward with new commitment by new

investors that support all of you; thank you for your continued patience and

commitment as we move forward.”

                    On June 27, 2019, Uehara, without the knowledge or consent of

Hannan, instructed AguPlus’ HR management company to: (1) change the payroll

from AguPlus to Agu Isenberg, (2) change the bank account from AguPlus to Agu

Isenberg’s new account, and (3) change payroll processing service from AGUPlus

to Agu Isenberg as one store with less than 15 employees.

                    Employees of AguPlus reported these messages to Hannan, concerned

that Uehara was up to something illegal. He was. As soon Hannan discovered this

scheme to steal the Isenberg Restaurant, Hannan filed its Complaint with the United

States District Court of Hawai‘i entitled Hannan Ribiyou Kabushikigaisha v. Agu

Ramen LLC, et. al., Civil No. 19-00379 (D. Hawaii) to obtain, among other things,

an injunction against Uehara.

                    On July 15, 2019, Hannan obtained a temporary restraining order

(“TRO”) from the U.S. District Court, thereby preventing Uehara from completing

the Isenberg Restaurant conversion.

                    Notably, the Court found in the TRO that, based upon the evidence

presented, Uehara took control of the Isenberg to further his own financial interest:

639742version2(01/25/21)\19-110\JKG

                                            -19-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 19 of 51
                    For purposes of this Motion, Plaintiff has established that:

                    1) Uehara caused a new entity, AGU Isenberg, to be formed
                    without the required consent of Plaintiff under the Operating
                    Agreement; 2) Uehara caused a new bank account to be opened
                    for AGU Isenberg; and 3) Uehara intends to operate AGU
                    Isenberg as a restaurant separate from AGUPlus. That is, the fair
                    inference from the evidence presented is that, without Plaintiff’s
                    knowledge or permission, Uehara has taken control of the
                    AGUPlus Isenberg restaurant for his own financial interest.
                    These actions were taken without the approval of Plaintiff as
                    required by the Operating Agreement, and are inconsistent with
                    the rights of a 10% interest member. These facts thus establish a
                    likelihood of success on Plaintiff’s claims of breach of fiduciary
                    agreement, unjust enrichment, and fraud.

During the one-year period prior to November 29, 2019, Mr. and Mrs. Uehara, and/or

their affiliated entities, received at least $776,473.00 from AguPlus and at least

$90,145.25 from Agu-V.

          F.        UEHARA’S DEATH AND THE APPOINTMENT OF A REPLACEMENT
                    MANAGER.
                    As discussed above, after the U.S. District Court case was filed, Hannan

engaged in settlement discussions with Uehara and Kidani and attended a court

ordered mediation with Uehara about his resignation as Manager of AguPlus,

appointing a replacement manager, and authorizing the filing of Chapter 11 cases

for AguPlus and Agu-V.

                    Although he was very sick, Uehara initially refused to give up control

as manager of AguPlus until just a few days before his death.



639742version2(01/25/21)\19-110\JKG

                                               -20-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 20 of 51
                    On Saturday, November 16, 2019, Kidani delivered Uehara’s signature

on a Corporate Resolution in which he resigned as manager of AguPlus, appointed

Rika Takahashi as his replacement manager, authorized the hiring of bankruptcy

counsel, and authorized the chapter 11 filings by AguPlus and Agu-V.

                    On Tuesday, November 19, 2019, Kidani notified Hannan’s counsel of

Uehara’s passing.

          G.        AGUPLUS AND AGU-V, INC. FILE FOR BANKRUPTCY.

                    Hannan knew that the best way to preserve the value of AguPlus and

Agu-V was to put them both into a chapter 11 bankruptcy case. That is because the

Bankruptcy Code has various requirements that would force AguPlus and Agu-V to

reveal all of their assets and liabilities, and provides various remedies to recapture

or avoid unauthorized or illegal transfers that occurred before the bankruptcy.

                    Hannan also knew that AguPlus was in need of cash in order to keep

the restaurants operating. Therefore, Hannan agreed to loan the Debtors up to

$250,000 to continue to fund the operations of the restaurants, and pay employees.

                    The new Manager of AguPlus, Rika Takahashi, had plans to reopen the

Isenberg Restaurant because it had been so successful before the filing, and she knew

it had the potential to be successful again. Hannan believed that the bankruptcy

filing would preserve value for the benefit of all creditors.




639742version2(01/25/21)\19-110\JKG

                                             -21-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 21 of 51
                    On November 29, 2019, AguPlus and Agu-V filed separate petitions

for chapter 11 bankruptcy relief and sought joint administration of their estates (Dkt.

No. 20).16 AguPlus and Agu-V filed separate Schedules and Statement of Financial

Affairs (Dkt. Nos. 75 and 76).

                    At the time of the filing of the petitions, AguPlus had restaurant

operations at 3 locations in Texas.17 As discussed above, although the Isenberg

Location was closed before the bankruptcy petitions were filed, post-petition, Rika

Takahashi reopened and maintained the Isenberg Restaurant through March 2020.18


16
  Even though jointly administered, all pleadings were filed under Case No.
19-01529. References to various pleadings are referenced as “Dkt. No. ___” in Case
No. 19-01529.
17
     The three (3) operating AguPlus restaurants in Texas were located at:
          • 5331 E. Mockingbird Lane, Suite 125, Dallas, TX 75206
          • 2130 Lone Star Drive, Sugar Land, TX 77479, and
          • 7340 Washington Avenue, Houston, TX 77007
 The Debtor had the following closed Texas locations:
          •    Houston Office, 11238 Wilcrest Green Drive, Houston, TX 77042
          •    1809 Elridge Parkway S, Houston TX 77077
          •    9310 Westheimer Road, Houston, TX 77063
          •    1360 E. NASA Parkway, Houston, TX 77058
          •    514 S Mason Road, Katy, TX 77450
          •    23501 Cinco Ranch Boulevard, R100, Katy, TX 77494
          •    11248 Wilcrest Green Drive, Houston, TX 77042
18
  At the time of the filing of the petition, the following leases were the subject of
state court summary possession complaints:
          • Virginia Lumapas Taran v. Ezogiku Inc., et. al., Civil No. 1RC19-1-00537
            (Honolulu District Court, State of Hawaii)
639742version2(01/25/21)\19-110\JKG

                                             -22-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 22 of 51
          H.        EVENTS DURING THE BANKRUPTCY CASE.

                    On November 29, 2019 (the “Petition Date”), the day AguPlus and

Agu-V filed their petition for relief, Mr. Uehara had passed away less than two

weeks earlier and at the time of his death, the Debtors’ operations were in a chaotic

state.

                    Hannan advanced $250,000 as debtor-in-possession financing to pay

for insurance and provide funds to operate the Debtors’ restaurants in Texas and

Hawaii. See Dkt. No. 92. For the post-petition financing, Hannan received, among

other things, a junior lien on the Kahala Property and a superpriority administrative

claim against the Debtors.

                    Only 3 Texas locations, Washington, Mockingbird and Sugar Land,

were operative as of the Petition Date. All of the Hawaii leases were subject to

orders of summary possession and under § 666-13, Haw.Rev.Stat. and In re

Mechanical Unlimited, 38 B.R. 818 (Bankr. D. Haw. 1984), the Debtors could only




          • GGP Ala Moana LLC v. Iyo Seimen USA, Inc., et. al., Civil No. 1RC19-1-
            5527 (Honolulu District Court, State of Hawaii)
          • Roland Casamina v. AguPlus, et. al., Civil No. 1RC19-1-05938 (Honolulu
            District Court, State of Hawaii)
          • Kapolei v. AguPlus LLC, et. al., Civil No. 1RC19-1-04563 (Honolulu
            District Court, State of Hawaii)
          • Pearlridge v. AguPlus LLC, et. al., Civil No. 19-1-05055 (Honolulu
            District Court, State of Hawaii)
639742version2(01/25/21)\19-110\JKG

                                            -23-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 23 of 51
assume the lease of the Isenberg Restaurant since no order or writ of summary

possession had been issued for the Isenberg Restaurant as of November 29, 2019,

but all other Hawaii leases had been terminated for non-payment under § 666-13.

                    As for Agu-V, the lease for the Ala Moana Restaurant had been

terminated and Agu-V had vacated the premises and made arrangements with

Finders Keepers dba Oahu Auctions19 and Mr. David Brandt to auction the furniture,

fixtures and equipment (“FF&E”) at the Ala Moana location (Dkt. No. 120). Oahu

Auctions later conducted an online auction for the Isenberg FF&E and other

property.

                    Agu-V’s only other asset was the Kahala Property. Since the Kahala

Property was not being occupied, Agu-V sought authority to employ Locations Inc.

to sell the property. Locations Inc. was able to procure a purchaser at a price of

$1.71 million, despite the onset of the lockdown and the pandemic. The purchaser

paid the $1,710,000, and after commissions and costs, including delinquent real

property taxes, the net sales proceeds were $1,558,867.78, were realized and the

entire amount was deposited in First American Title, pending further order of the

Bankruptcy Court.




19
  By Order of January 27, 2020 (Dkt. No. 97) and April 15, 2020 (Dkt. No. 190),
Finders Keepers, dba Oahu Auctions was employed to sell the FF&E at the various
locations.
639742version2(01/25/21)\19-110\JKG

                                             -24-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 24 of 51
                    The sales proceeds from the Kahala Property are subject to order

entered in these proceedings:

                    (1)       AguPlus, LLC et al v. Finance Factors, Limited, Adversary
                              Proceeding No. 20-90013;
                    (2)       Motion to Determine the Applicable Interest Rate of Secured
                              Claim of Finance Factors, Limited and Determining the
                              Amount of Sales Proceeds to be Reserved (Dkt. No. 367) ; and
                    (3)       Motion for a Surcharge of Sales Proceeds from 4490 Pahoa
                              Avenue, Honolulu, Hawaii (Dkt. No. 365) for $13,400 for
                              Debtor’s counsel.

                    As for operations, the Isenberg Restaurant, the original location, was

reopened in January 2020 and continued to operate for several months until the State

of Hawai‘i and City and County of Honolulu issued lockdown orders and the

restrictions on the “dine-in only” service were so severe that Agu could not survive

on “take-out” business only. After closing operations on March 31, 2020. Oahu

Auctions conducted an auction of the Isenberg Restaurant’s FF&E. With the closing

of the Isenberg Restaurant, all of AguPlus’ Hawaii locations were closed and all

Hawaii leases were “rejected.”

                    As of November 29, 2019, the 3 Texas locations continued to operate,

until the State of Texas instituted a lockdown order and placed restrictions on dining

in services. As a result, the Sugar Land Restaurant and Mockingbird Restaurant

were closed and the Washington Restaurant was closed in September 2020.




639742version2(01/25/21)\19-110\JKG

                                                  -25-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 25 of 51
                    The FF&E for the Sugar Land Restaurant and Mockingbird Restaurant

has been sold and/or consigned to a Texas restaurant equipment broker.

                    The Plan proposes to pay the allowed claims of creditors of the Debtors

from the proceeds of a Liquidating Trust to be established under the Plan. If

confirmed, the Plan will bind all persons it provides for, whether or not they accept

this Plan, object to confirmation, file a proof of claim or interest, or have their claims

or interests allowed in this case.

                    Upon confirmation of the Plan by the Bankruptcy Court, the cash,

tangible and intangible assets of both of the Debtors, including claims and causes of

action owned by the Debtors, will be transferred into a Liquidation Trust and

creditors of the Debtors will be paid, over time, based on the allowed amount of their

claims, from the assets in the Liquidation Trust, collected by the Trustee. Pursuant

to the proposed Liquidation Trust Agreement, the Debtors contemplate that David

Farmer will serve as the Liquidating Trustee of the Liquidating Trust and will be

compensated at a reasonable hourly rate to be negotiated. See Exhibit A, the

Proposed Liquidation Trust Agreement.

                    The Plan will treat the Estates of the Debtors as being “substantively

consolidated”20 from and after the Effective Date. Under the Plan, allowed claims



20
  The most comprehensive discussion of “substantive consolidation” in the Ninth
Circuit Court of Appeals is In re Bonham, 229 F.3d 750, 763-769, 771 (9th Cir.
639742version2(01/25/21)\19-110\JKG

                                              -26-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 26 of 51
of the Debtors’ secured creditors will be paid first, all allowed administrative claims

will be paid on the Effective Date in cash in full. Any claim which is subject to

dispute and objection, if the objection is filed before the Confirmation Date, will not

be considered an “allowed administrative claim” and will not be subject to §

1129(a)(9)(A) treatment on the Effective Date, and unsecured creditors will be paid

on a pro rata basis based upon a single list of unsecured creditors for both Estates.

The equity interests in the Debtors will be extinguished on the Effective Date of the

Plan. The Debtors will file a motion to fix an administrative claim bar date. If the

Exit Financing does not satisfy all of the administrative claims, then any

administrative creditors who affirmatively consent to being paid from the funds

collected by the Liquidation Trustee, and treated as a priority claim, over the

unsecured priority and general unsecured claims.




2000), a bankruptcy court may order or approve the substantive consolidation of
estates nunc pro tunc to the petition date on the discretion of the bankruptcy court.
Substantive consolidation provides that the separate assets and claims of AguPlus
and Agu-V be “consolidated” into a single group of assets and claims. Hence, an
asset such, as the litigation proceeds, will be available for the estates of AguPlus and
Agu-V. The proceeds from the Liquidating Trust actions will be integrated into a
single group of assets.
  As to the creditors of AguPlus and Agu-V, the creditors will be integrated and
considered as claims, unsecured non-priority claims of the consolidated estates, to
be paid their allowed claims. See Exhibits C and D, the claims registry of the
creditors of AguPlus and Agu-V respectively.
639742version2(01/25/21)\19-110\JKG

                                         -27-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 27 of 51
                    The Plan will be administered by a Liquidation Trustee and all actions

taken under the Plan in the name of the Debtors shall be taken through the

Liquidation Trustee in accordance with the provisions of the Plan and the liquidating

Trust Agreement. The Plan Proponents have approached Mr. David Farmer to be

the Liquidation Trustee, and he will be compensated at a reasonably hourly rate to

be negotiated, to be paid when and if there is a recovery under the JPA and the

litigation.

                    Mr. Farmer has been a Chapter 7 Panel Trustee, a state court receiver

and a practicing bankruptcy attorney, with no connections or affiliation with the

Debtors or Hannan. The Liquidating Trustee will file quarterly reports of the

receipts and disbursements, the Liquidating Trustee, will pay the quarterly fees of

the Office of the United States Trustee until a Rule 3022 order is entered by this

Court. From the proposed Exit Financing, the Debtor will earmark up to $25,000

for the Liquidation Trustee’s initial expenses and costs.

                    The Liquidation Trustee may pursue litigation and possible recovery of

insider preference transfers to Mr. and Mrs. Uehara and for preferences paid to non-

insider creditors 90 days prior to the November 29, 2019, subject to the statutory

defenses of § 547(c):

                              From AguPlus:   $776,473.00




639742version2(01/25/21)\19-110\JKG

                                              -28-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 28 of 51
                              From Agu-V:    $87,267.9421

                    In addition, the Liquidation Trustee may pursue litigation against

recipients of the following disbursements made during the period between June 2018

and June 2019, from the Finance Factors line of credit.

                        Airport Consulting Group      $10,000
                        Salt Lake City                 10,000
                        AguPlus                        77,000
                        Agu Express                    47,000
                        Agu Express                    30,000
                        Airport Consulting Group       10,000
                        Agu Express                    30,000
                        Agu Express                    65,000
                        Kidani Law Firm                17,754
                        Agu Express                   130,000
                        AguPlus                       196,500
                        CPB                            40,000
                        Agu Express                    30,000
                        CPB                            47,000
                        Agu Express                    47,000
                        CPB                            35,000
                        CPB                            27,000
                        CPB                            10,000
                        CPB                             9,500

21
 In the one year prior to the November 26, 2019 petition, Mr. Uehara and the
Uehara family received $164,000 as “payments to insiders” for “management fees,”




639742version2(01/25/21)\19-110\JKG

                                              -29-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 29 of 51
                        AguPlus                                77,600
                        Agu Express                             4,000
                                                             $950,354

                    In addition, during the 90-day period prior to these bankruptcy cases

(the “Preference Period”), the following transfers were made to non-insider trade

creditors. The Liquidation Trustee may pursue litigation against the recipients of

these transfers made during the Preference Period:

                    From AguPlus SOFA

                                                                                  Total
                                              Vendor                  (September – November 2019)
                                  1. Hambling Properties                      $ 39,861.45
                                  2. Wismettac USA                               24,941.98
                                  3. Sysco                                       21,206.73
                                  4. Hawaiian Electric                           20,834.40
                                  5. Heartland Payment System                    20,540.61
                                  6. The Gas Company                             19,164.38
                                  7. JFC International                           16,870.56
                                 8. Reliant Energy                              14,999.06
                                  9. Eiger LLC                                   13,922.53
                                 10. CPUS Mockingbird, LP                        13,783.95
                                 11. Restaurant Depot                          12,9238.01
                                 12. HMAA                                         9,348.16
                                 13. Wage Standards Division                      9,114.07
                                 14. Aircon Refrigeration                         7,500.00
                                 15. Ecolab                                       7,180.38
                                                            Total             $368,506.27

                    From Agu-V SOFA

                                      Date              Payee                   Amount
                                 12/4/2018        Agu Express, Inc.             $1,500.00
                                 12/5/2018        Agu Express, Inc.              1,000.00
                                 12/14/2018       Agu Express, Inc.             10,000.00
                                 12/24/2018       Chase                          4,000.00
                                 12/27/2018       American Express              15,000.00
                                 1/10/2019        American Express               9,021.91
                                 1/24/2019        American Express               6,500.00
639742version2(01/25/21)\19-110\JKG

                                                     -30-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 30 of 51
                                 1/29/2019   Chase                     2,650.00
                                 2/4/2019    American Express          1,950.00
                                 2/7/2019    Agu Express, Inc.         6,000.00
                                 2/14/2019   Chase                     2,750.00
                                 2/15/2019   Discover                  2,000.00
                                 2/28/2019   American Express          3,400.00
                                 3/13/2019   American Express          3,251.03
                                 3/25/2019   American Express          2,500.00
                                 5/13/2019   American Express          3,000.00
                                 6/3/2019    Chase                       850.00
                                 6/14/2019   Agu Express              11,000.00
                                 6/20/2019   American Express            800.00
                                 6/28/2019   American Express             95.00
                                                            Total    $87,267.94

                    Additionally, the Liquidation Trustee may pursue litigation against the

recipients of Agu-V’s funds that were deposited into a Central Pacific Bank account,

in order to make the following disbursements prior to the filing of the bankruptcy

cases, as follows:

         Agu Korea Inc.                                             $ 173,000.00
         Agu Plus LLC                                                  46,845.00
         Airport Consult Group                                          5,000.00
         Akamai Development                                            10,150.00
         AMEX - Grant Kidani                                           31,518.17
         BarclayCard - Grant Kidani                                     1,300.00
         CardMember Serv Web Pymt Payable, Accounts                       250.00
         Cash                                                           2,500.00
         Central Pacific Bank                                          36,446.00
         Chase Credit CRD Epay Amy H Kidani                            26,700.00
         City and County of Honolulu                                      390.38
         Craig Inouye                                                   2,082.00
         Finance Factors                                                9,138.30
         Grant Kidani                                                   1,000.00
         Iyo Seimen USA Inc.                                           15,800.00
         Kala Holding Corp                                             11,200.00
         Kidani Law Firm                                                1,000.00
         KLF Accounts                                                   6,293.34
         Paid NSF/OD Fee Insufficient Funds                               160.00
639742version2(01/25/21)\19-110\JKG

                                               -31-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 31 of 51
         PayPal Agu Ramen                                             0.14
         Penny Kidani                                             3,300.00
         Ruben Baloticopo                                           700.00
         Ruben Santos                                               500.00
         Secretary of State - California                             75.00
         Tawa Inc.                                                  480.00
         Wayne Luke                                               5,000.00
         Welcome Market Inc.                                        955.00
         Wire Transfer Fee                                          445.00
         Total                                                $ 392,228.33

                    Debtors retained David Brandt of Finders Keepers Etc. dba Oahu

Auctions (“Oahu Auctions”) to sell the personal property of both AguPlus and

Agu-V, which Application was approved by the Court (Dkt. No. 54).22

II.       SUMMARY OF PLAN

          A.        TREATMENT OF CLAIMS AND INTERESTS23




22
  As per the Order, Oahu Auctions sold the personal property at the Isenberg
Restaurant, and filed its Report of Sale on June 10, 2020 (Dkt. No. 276). Other
personal property is being sold, including equipment in Texas.
23
  As described above, Mr. Uehara operated under different names and corporate
entities. As evidenced by Exhibits C and D, the claims Registry in Case Nos.
19-01529 and 19-01530, all of the creditors, except for City and County of Honolulu,
Department of Treasury, State of Texas, have filed for AguPlus.

  As the assets, the relationship between Agu-V’s only asset, the residence at 4490
Pahoa Avenue, Honolulu, Hawaii, was used as collateral for a $1,000,000 line of
credit from FF. However, as evidenced by the disbursements from the FF “line of
credit” drawn by Mr. Uehara were used for virtually all of the other Agu entities or
the personal investments on expense of Mr. Uehara. Since the Agu-V residence was
used as an “accommodation mortgage,” it is clear that Agu-V’s assets were used to
fund AguPlus’ operations.
639742version2(01/25/21)\19-110\JKG

                                           -32-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 32 of 51
                    Article I of the Plan divides creditors into the groups listed below. Pre-

petition equity interests of the Debtors are eliminated per § 1141 of the Code. The

precise treatment proposed for each group is specified in this Disclosure Statement.

The claimants in each group or class are specified in the Exhibits. What follows is

only a summary. Please review the Plan carefully.

                    1.        Unclassified Claims
                    Some claims against the Debtors are unclassified (because they cannot

vote and, unless the claim holder agrees otherwise, their treatment is fixed by the

Bankruptcy Code). These unclassified claims include costs of administering this

bankruptcy case (Administrative Expense Claims), such as professionals’ fees and

expenses and other administrative expenses granted by the Court. The last day to

file a request for payment of Administrative Claims is 30 days after entry of the

Order confirming the Plan (the “Confirmation Order”) or such other date of as the

Court may order. The Debtors have asked the Court to fix an administrative claims

bar date of March 5, 2021.

                   Section 1129(a)(9)(A) Estimated Administrative Expenses24

               Professional Fees                    $300,000




24
  See Exhibits C and D for other administrative claims for taxes and post-petition
rent. The Debtors will file a motion to fix an administrative claims bar date.
639742version2(01/25/21)\19-110\JKG

                                                -33-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 33 of 51
               Taxes from Operations and           $420,000.25
               other Adm. Expenses (leases)

               UST Fees                            $16,900

                    As provided by Section 1129(a)(9)(A), all allowed § 1129(a)(9)(A)

administrative expenses will be paid in full on the Effective Date, in cash. If an

alleged administrative claim is disputed or objected to, the claim will not be

considered an “allowed administrative claim,” and accorded § 1129(a)(9)(A)

treatment. The accrued quarterly fees of the Office of the United States Trustee are

an administrative claim that will be paid in full on the Effective Date, in cash, and

the UST need not file a proof of claim for the amount owed by the Debtor on its 28

U.S.C. § 1930(a)(6) fees. See Exhibits C and D, the claims registry for Agu Plus

and Agu-V.

                    2.        Class 1: Claims Secured by Proceeds from the Sale of 4490
                              Pahoa Avenue Residence – Finance Factors
                    Class 1 consists of pre-petition claims secured by collateral or lien on

the proceeds from the sale of estate property or liens created by a Court order.

Finance Factors, Limited is the only claimant in Class 1 and asserts a lien against the

proceeds of the sale of the Kahala Property.




25
  The administrative lease claims are subject to review and objection. For purposes
of the Disclosure Statement, these administrative leave claims are included in their
full amount.
639742version2(01/25/21)\19-110\JKG

                                                -34-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 34 of 51
                    The Debtors and Hannan have filed Adversary Proceeding No.

20-90013 (the “Avoidance Action”) objecting to Finance Factors’ claims and

seeking to avoid its lien. There is currently approximately $1,558,867, less $13,400,

as per the surcharge Order (Dkt. No. 399), being held to satisfy the Class 1 claim,

subject to distribution as allowed by the Court.

                    To the extent that Finance Factors’ lien is avoided in the Avoidance

Action, FF’s claim will be treated as a Class 4 non-priority general unsecured claim

and the proceeds from the sale of the Kahala Property will be treated under § 552 of

the Code.

                    3.        Class 2: Hannan Ribiyou Kabushikigaisha – Junior Lien
                              for Debtor-in-Possession Financing
                    Hannan Ribiyou Kabushikigaisha (“Hannan”) holds a secured Class 2

claim, created by Bankruptcy Court Order (Dkt. No. 92), as a junior lien on the sales

proceeds from the sale of the Kahala Property, and a Super-Priority Administrative

Expense Claim for post-petition advances made to the Debtors. Hannan’s Class 2

Claim will be paid after any Allowed portion of the Class 1 Claim of FF is paid. The

priority of Hannan's Exit Financing will be on the same terms as its prior loan, as

determined by the Court's order approving the Exit Financing.

                    4.        Class 3: Unsecured Priority Claims – 11 U.S.C. § 507

                    An unsecured claim has “priority” if it is entitled to certain special

treatment under § 507. For example, if either of the Debtors owe you wages that

639742version2(01/25/21)\19-110\JKG

                                                -35-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 35 of 51
you earned within 180 days before the bankruptcy petition was filed on November

29, 2019, then you may hold an unsecured priority claim for those unpaid wages.

                    Unpaid pre-petition claims of governmental entities, such State or

federal taxes, including taxes owed to the State of Hawaiʻi and Texas or the federal

government, if such taxes are not post-petition Administrative Expense Claims, they

will be deemed unsecured priority claims.

                    Allowed Unsecured Priority Claims under section 507(a)(8) for taxes

(and secured claims under 11 U.S.C. § 1129 (a)(9)(C) and (D)) will be paid over a

period of 5 years from the Petition Date.

                    The Debtors have worked with the State of Hawaii to estimate the pre-

petition excise taxes based on the operation of the restaurants. Operations in Texas

and Hawaii are as follows and the various and State entities have filed tax claims.

See Exhibit C for the claims of the State of Texas and its instrumentalities. Before

the Confirmation Date, the Debtor will make an estimate of the State of Hawaii's

pre-petition priority tax claims for Class 3 purpose.

                                                                             Last Day of
        State                               Location
                                                                             Operation
      Texas              AGU Ramen at Washington Avenue, Houston            09/27/2020
      Texas              Agu Ramen at Mockingbird, Dallas                   04/30/2020
      Texas              Agu Ramen at Sugarland                             04/30/2020
      Hawaii             (reopened 02/10/2020)                              04/30/2020
                         Agu Ramen, 925 Isenberg Street, Honolulu
      Hawaii             Agu Ramen, Isenberg Street, Honolulu               09/17/2019
      Hawaii             Agu Ramen at Pearlridge                            07/31/2019
      Hawaii             Agu Ramen Central Kitchen at Kalihi                07/16/2019
639742version2(01/25/21)\19-110\JKG

                                              -36-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 36 of 51
      Hawaii             Agu Ramen at Waikiki                                   07/05/2019
      Hawaii             Agu Ramen at Ward Centre                               06/29/2019
      Hawaii             Agu Ramen at Ala Moana Shopping Center                 06/07/2019
      Hawaii             Agu Ramen at Kapolei Marketplace                       05/31/2019
      Texas              Agu Ramen Central Kitchen                              01/30/2019
      Texas              Agu Ramen Corporate Office                             01/30/2019

                    The Texas state taxes have been filed as proofs of claim. See Exhibit

C for the tax claims for the State of Texas. Some of the tax claims of Texas are

administrative claims based on the proofs of claim and the date of incurring the tax.

                    There are approximately $32,000 in pre-petition taxes, based on claims

filed, subject to continuing filings.

                    5.        Class 4: Non-Priority General Unsecured Claims.

                    If you hold a claim that is not secured and is not entitled to a priority,

then you hold a Class 4 general unsecured claim. This class is divided into two

subclasses. Class 4 contains all general unsecured claims other than any small

claims in Class 4A (claims below the amount of $2,000 that, for convenience, are to

be paid in full on the Effective Date (as permitted by § 1122(b)). A creditor may

elect to be a Class 4A “convenience class” and be paid in full on the Effective Date

by waiving any claim in excess of $2,000.00. Claims in Class 4 will be paid pro rata

from the proceeds in the Liquidating Trust, as administered by the Trustee of the

Liquidating Trust.

                    The Debtors have filed an Omnibus Objection to all Class 4 Claims that

were scheduled on the Debtors’ Schedules of Assets and Liabilities “Schedules”),
639742version2(01/25/21)\19-110\JKG

                                                -37-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 37 of 51
the creditors claim will not be allowed unless the creditor files a separate proof of

claim, which satisfies the requirements of Official Form 410, or if the Class 4

creditor did file a separate proof of claim, and the Debtors filed a separate objection

to that proof of claim. If a Class 4 creditor did not file a proof of claim by October

1, 2020, the claim will be deemed disallowed. See Addendum I.

                    6.        Class 5 - Interests

                     The membership interests in AguPlus and the stock ownership interests

in Agu-V will be terminated under § 1141 of the Code upon confirmation of the

Plan.

          B.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                    Article II of the Plan governs the assumption and/or rejection of

“executory” contracts (a contract is generally defined as executory when both a

Debtor and the other party to the contract have not yet fully performed their

obligations, and the unperformed obligations of both parties are significant enough

that either party’s breach would excuse the other party from performing). All of the

restaurant leases have been rejected by Court order and other leases have been

rejected by operation of law. To the best of the Debtor's knowledge, there are no

current executory contracts.




639742version2(01/25/21)\19-110\JKG

                                                    -38-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 38 of 51
                    None of the pre-petition leases or executory contracts will be assumed.

To the best of the Plan Proponents’ knowledge, all executory contracts have expired

or have been terminated, prior to the filing of the Plan.

          C.        MEANS OF IMPLEMENTATION

                    Article III of the Plan explains how the Debtors will implement the Plan.

The Plan provides that the cash, tangible and intangible assets of both of the Debtors,

including claims, causes of action, rights of setoff and other legal and equitable

defenses of the Debtors and their Estates (collectively, “Causes of Action”) will be

transferred into a Liquidation Trust for the benefit of holders of all Allowed Claims,

as set forth in the Plan.

                    Creditors of the Debtors will be paid, over time, based on the allowed

amount of their claims, from the assets of the Liquidation Trust. The Plan will treat

the Estates of the Debtors as being substantively consolidated.26 Allowed claims of

the Debtors’ secured creditors will be paid first, priority claims will be paid on the

Effective Date in cash in full, and unsecured creditors will be paid on a pro rata basis


26
   The proposed substantive consolidation of AguPlus, LLC and Agu-V, Inc.
(formerly known as Iyo Seimen, Inc.) does not affect the claims asserted against
Finance Factors, Limited in Adversary No. 20-90013 in the Bankruptcy Court in
which Plaintiffs are seeking to avoid Finance Factors, Limited’s mortgage lien and
secured claim since the actions of Uehara and Kidani in obtaining the loan and/or
granting the mortgage were done with actual intent to hinder, delay or defraud
Hannan and the creditors of Agu-V, Inc., and are otherwise avoidable under the
provisions of the Bankruptcy Code and the applicable provisions of the Uniform
Fraudulent Transfer Act that is codified in the Hawaii Revised Statutes.
639742version2(01/25/21)\19-110\JKG

                                               -39-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 39 of 51
based upon a single list of unsecured creditors for both Estates. The equity interests

in the Debtors will be extinguished on the Effective Date of the Plan.

                    The proceeds will be distributed by the Liquidating Trustee as per the

Plan.

                    The Liquidating Trust Agreement is attached as Exhibit A.

          D.        EXIT FINANCING FROM HANNAN

                    On the Effective Date, the Debtors will enter into a credit facility with

Hannan in the amount of up to $500,000, or such other amount approved by the

Court (the “Exit Facility”) on substantially the same terms as the prior financing

(including a super-priority administrative expense claim and the liens described

below), to provide the funding necessary to satisfy the Plan’s cash payment

obligations on the Effective Date. The Motion to Approve Exit Financing is attached

as Exhibit B. The Debtor will file a separate motion to approve the Exit Financing.

                    Hannan’s existing Class 2 Claim of $250,000.00, plus applicable

interest, attorney’s fees and costs, will be increased by an amount equal to the

amount of the Debtors’ draw on the Exit Facility to make required cash payments

on the Effective Date.

                    Hannan’s Exit Facility will be secured by a junior lien on existing assets

subject to a senior lien, and by a first-priority lien on all assets not subject to an

existing lien, as established by the Court in Dkt. No. 92.


639742version2(01/25/21)\19-110\JKG

                                                -40-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 40 of 51
                    Hannan will receive a release and exculpation clause in the following

form:

                              The Debtors, their Responsible Person, Hannan and

                    each of their respective Professionals (“Exculpated Parties”)

                    shall not have or incur any liability or obligation to any holder

                    of a Claim or Equity Interest or to the Debtors’ Estates for any

                    act or omission originating or occurring on or after the

                    Petition Date through and including the Effective Date in

                    connection with, relating to, or arising out of the

                    administration of the Chapter 11 case (but not including

                    transactions and events occurring in the ordinary course of

                    Debtors’ business during the pendency of the case), the

                    formulation, negotiation, preparation, filing, dissemination,

                    approval, or confirmation of the Disclosure Statement and

                    Plan, the solicitation of votes for or confirmation of the Plan,

                    the consummation of and administration of the Plan, the

                    Property to be distributed under the Plan, or the Exit

                    Financing to be provided by Hannan under the Plan

                    (described below); provided, however, nothing in this

                    provision shall be construed to release or exculpate any

639742version2(01/25/21)\19-110\JKG

                                                -41-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 41 of 51
                    Exculpated Party from willful misconduct or gross negligence

                    as determined by the Bankruptcy Court.         The foregoing

                    parties will be entitled to rely reasonably upon the advice of

                    counsel in all respects regarding their duties and

                    responsibilities under the Plan, the Bankruptcy Code and the

                    orders of the Bankruptcy Court.         Without limiting the

                    generality of the foregoing, the responsible person, all

                    counsel of record, and other professionals shall be entitled to

                    and granted the benefits of § 1125(e) of the Bankruptcy Code.

          E.        DISCHARGE; EFFECTS OF CONFIRMATION

                    Article IV of the Plan provides that the Debtors will not be discharged

as provided in § 1141(d).

                    Article IV of the Plan also specifies certain effects of confirmation,

including that creditors are prevented from attempting to collect pre-confirmation

obligations not in accordance with the terms of the Plan.

          F.        GENERAL PROVISIONS

                    Article V of the Plan includes General Provisions, such as how the Plan

can be modified, and a provision that if the Plan complies with certain technical rules

then it can be confirmed even if one or more classes of creditors or interest holders

vote to reject the Plan (§ 1129(b)).


639742version2(01/25/21)\19-110\JKG

                                               -42-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 42 of 51
          G.        SPECIAL PROVISIONS – 11 U.S.C. § 1129(a)(12)

                    The Liquidating Trustee shall be responsible to file post-confirmation

quarterly reports providing complete information on receipts and disbursements

necessary to calculate quarterly fees.           The Liquidating Trustee will make the

quarterly payments to the United States Trustee until the case is closed, converted

or dismissed.

                    The Debtors will file all required pre-confirmation Monthly Operating

Reports if such reports are not filed by the Confirmation Date.

                    The Debtor has filed its Monthly Operating Reports through November

2020. There are no operations of the Debtor after September 2021.

III.      VOTING ON PLAN, AND OBJECTIONS

          A.        WHO MAY VOTE

                    You are entitled to vote on the Plan unless: (1) your claim or interest

is Disputed (as defined in the Plan); (2) your class is to receive no distribution

(presumed to reject the Plan), such as the interest holders of the Debtors; (3) your

class is “unimpaired” (presumed to accept the Plan – see Exhibits to this Disclosure

Statement for the proponent’s designation of which classes are “impaired”) (§ 1124);

or (4) your claim is unclassified (and thus is required by law to be paid in full)

(§§ 1123(a)(1) & 1129(a)(9)(A) & (C)).




639742version2(01/25/21)\19-110\JKG

                                              -43-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 43 of 51
                    If your claim or interest is Disputed then you must file a motion to have

your claim allowed for voting purposes (you must do that soon, so that your motion

can be heard before votes are counted) (Rule 3018(a)).

          B.        WHO MAY VOTE IN MORE THAN ONE CLASS

                    If your claim has been allowed, in part, as a secured claim and, in part,

as an unsecured claim, or if you otherwise hold claims or interests in more than one

class, you are entitled to accept or reject the Plan in each capacity and you should

return one ballot for each claim or interest.

          C.        HOW TO VOTE

                    Fill out and return the attached ballot (if you are entitled to vote) so that

it is received by the deadline established by the Bankruptcy Court and according to

the instructions in the enclosed order and notice regarding voting and procedures.

See Ballot attached.

          D.        EFFECT OF VOTE

                    The Plan will be confirmed only if (1) it is accepted by each impaired

class, or (2) it is accepted by at least one impaired class (without counting the votes

of “insiders,” as defined in § 101(31)) and the court determines that the Plan is “fair

and equitable” (as defined by § 1129(b)) to all rejecting classes of creditors, and (3)

it meets all of the other legal requirements for confirmation. A class of creditors

accepts the Plan if a majority in number and at least two-thirds in dollar amount of

the claims in that class are timely voted in favor of the Plan (§ 1126(c)). Equity
639742version2(01/25/21)\19-110\JKG

                                                 -44-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 44 of 51
interests of the Debtors are presumed to reject the Plan and will not receive anything

under the Plan.

          E.        SOLICITATION OF VOTES

                    Nobody is permitted to solicit your vote to accept or reject any plan

during the bankruptcy case unless, at or before the time of the solicitation, you have

been provided with the plan or a summary of the plan and a written disclosure

statement that has been approved by the court as containing adequate information

for you to make an informed judgment about the plan. Then any person may solicit

your vote for or against the Plan.

          F.        WHO MAY OBJECT

                    Even if you are not entitled to vote, you can object to confirmation of

the Plan if you believe that the requirements for confirmation are not met (and if you

are a party in interest in this bankruptcy case). For the deadlines and procedures, see

the enclosed order or court-approved notice.

IV.         OTHER INFORMATION

          A.        BACKGROUND/RISK FACTORS

                    Included with this Disclosure Statement are a brief description of: (1)

Debtor’s history, the events leading to the chapter 11 bankruptcy, and other relevant

history of Debtor’s business and financial affairs; (2) significant events during the

bankruptcy case; and (3) a description of the Liquidation Trust and how it works.



639742version2(01/25/21)\19-110\JKG

                                              -45-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 45 of 51
          B.        LITIGATION

                    The Liquidation Trustee might sue you if, for example, you received a

transfer of any funds from the Debtors or received any other property from the

Debtors that is avoidable under the Bankruptcy Code. Other types of claims also

may be made, and the Plan Proponents have not completed an investigation, but

there may be anticipated and pending legal proceedings by the Liquidation Trustee.

                    The major litigation is Hannan Ribiyou Kabushikigaisha, individually

and on behalf of Aguplus, LLC, Plaintiff v. Agu Ramen, LLC; Hisashi Teddy Uehara;

Grant T. Kidani; Agu Isenberg, LLC; Agu Express, Inc.; Agu Ramen Cupertino LLC;

Angel Capital Inc., Defendants; and AguPlus, LLC, nominal Defendant; Civil No.

19-00379 (JMS-KJM); In the United States District Court for the District of Hawaii

(the “Federal Lawsuit”) being prosecuted by Hannan as described in the JPA, and

the Agreed Order Approving the JPA entered May 15, 2020. Additionally, on

August 21, 2020, the Court entered an order allowing the addition of the following

three (3) pending cases to the JPA, which may result in the Liquidation Trust

receiving proceeds to be distributed.

                    (1)       Hannan Ribiyou Kabushikigaisha v. Personal Representative of
                              the Estate of Hisashi Teddy Uehara, et al., Civil No. 200000198
                              DEO in the Circuit Court of the First Circuit, State of Hawaii
                              (the “HUFTA Action”);

                    (2)       Hannan Ribiyou Kabushikigaisha v. Personal Representative of
                              the Estate of Hisashi Teddy Uehara, et al., No. 20-DCV272740

639742version2(01/25/21)\19-110\JKG

                                                  -46-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 46 of 51
                              in the District Court for the 434th Judicial District of Fort Bend
                              County, Texas (the “TUFTA Action”); and

                    (3)       AguPlus, LLC, et al. v. Finance Factors Limited, Adversary No.
                              20-90013 in the United States Bankruptcy Court for the District
                              of Hawaii (the “FF Adversary”).


Additionally, the following pending case has avoidance claims not covered by the

JPA:

                    (4)       In re Estate of Hisashi Uehara aka Hisashi Teddy Uehara, Case
                              No. 20-CPR-034205 (District Court for the 434th Judicial
                              District of Fort Bend County, Texas) (the “Probate Case”).

                    This does not include all of the avoidable claims. Among other things,

as discussed in Section I.H infra., the Liquidation Trustee may seek to pursue a

number of additional avoidance and preference actions not covered by the JPA. A

list of potential defendants of claims of the Debtor’s Estates can be found on

Schedule “1” to the Plan.

                    The Liquidation Trustee will be charged with litigating all of the pre-

petition preference type avoidance claims of the estate.

          C.        FEASIBILITY

                    The Plan cannot be confirmed unless the court finds it feasible. The

Plan Proponent believe the Plan is feasible because, both on the Effective Date and

for the duration of the Plan, the Liquidation Trustee will have sufficient proceeds

from the Liquidation Trust to make distributions according to the Plan.

639742version2(01/25/21)\19-110\JKG

                                                   -47-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 47 of 51
                    The litigation cases which are the subject of the JPA have been initiated.

The law firms of Goodsill Anderson Quinn & Stifel and Gus G. Tamborello, P.C.

have been employed as special counsel per orders of the Court.

                    Hannan will provide Exit Financing to satisfy the monetary

requirements for paying § 1129(a)(9)(A) claims at confirmation. Expenses of the

Liquidating Trust will be paid either from the Exit Financing or from recoveries in

litigation.

                    With few tangible assets, the recovery by the creditors must rely on

recovery from JPA litigation and the Liquidation Trustee's "avoidance" recovery

actions.

          D.        TAX CONSEQUENCES

                    1.        Tax Consequences to the Debtors

                    The Debtors do not believe that there are any tax consequences based

upon the Plan's implementation, including, but not limited to, tax attribute reduction

and the recognition of gain or loss on any transfer of the Debtors’ assets.

                    2.        Tax Consequences to Holders of Claims and Interests

                    You should consult your own accountant, attorney and/or advisors as

to the tax effect to you of any Plan transactions.

          E.        LIQUIDATION ANALYSIS

                    The Plan cannot be confirmed unless the court finds that, for each

impaired class of claims or interests that has not accepted the Plan, the class will
639742version2(01/25/21)\19-110\JKG

                                                -48-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 48 of 51
receive or retain no less than if Debtors’ bankruptcy estate were liquidated under

chapter 7 of the Bankruptcy Code.

                    The Debtors assets include $1,558,867, less a surcharge order of

$13,400, held for the adjudication of the alleged secured claim of Finance Factors,

Limited against Agu-V, Inc. which is subject to an objection by the Debtors and

Hannan in Adv. Proc. No. 20-90013. Hannan has a junior lien on those proceeds as

per the Court order approving Debtor-in-Possession financing, subject to any

recovery for the estate under § 552.

                    The Liquidation Trust will be funded by the Exit Financing and

proceeds from the litigation described in the JPA and any avoidance claims

prosecuted by the Liquidation Trust. If the Plan is not confirmed, the Debtors will

not receive the Exit Financing from Hannan.

                    The Liquidation Analysis shows that there are no tangible assets for a

Chapter 7 trustee, except the litigation described in the JPA Agreement and the § 547

preference recoveries, provided that the transferees do not have a valid defense under

§ 547(c). If a chapter 7 trustee is appointed, in lieu of the Liquidating Trustee, a

chapter 7 trustee would need to hire professionals, including legal counsel, who

would be paid pursuant to 11 U.S.C. § 330. If the Plan is confirmed and the

Liquidating Trustee is appointed, the Debtors’ special counsel, the Goodsill law

firm, has agreed to serve as the Liquidating Trustee’s counsel, for administration and

639742version2(01/25/21)\19-110\JKG

                                              -49-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 49 of 51
ministerial tasks at no costs to the estate. For more detailed of the description of the

Liquidation Analysis, see Exhibit E.

                    As described in the Liquidation Analysis, the possible recoveries are

based on the avoidance and preference claims for the Ueharas and some trade

creditors. Other recoveries from the JPA or other litigation is too speculative to

quantify.

          F.        SPECIAL PROCEDURES

                    This Disclosure Statement and the accompanying Plan, with exhibits,

are the principal documents for Debtors’ proposed financial restructuring, but the

court may authorize more lengthy documents to be filed separately (a Plan

supplement), or may authorize shorter documents to be served on some classes.

Streamlined procedures are encouraged, both to save costs and because that may

provide creditors and other parties in interest with more meaningful disclosure. For

example, the court may consider: (1) whether, instead of receiving the full Plan and

Disclosure Statement, some classes should receive a “court-approved summary”

such as a brief table showing the proposed treatment of each class, with prominent

instructions on how to request a copy of the full documents and/or review them

online (see § 1125(b) & (c) and Rule 3017(d)(1)); (2) whether to establish special

procedures for transmitting documents and information (see Rule 3017(e)), (3)




639742version2(01/25/21)\19-110\JKG

                                              -50-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 50 of 51
whether to adjust any deadlines (see Rule 9006(c)), and (4) whether to adopt any

other special procedures.

                    DATED: Honolulu, Hawai‘i, January 25, 2021.


                                             /s/ Jerrold K. Guben
                                          JERROLD K. GUBEN
                                          Attorney for Plan Proponents
                                          AGUPLUS LLC and AGU-V, INC.




639742version2(01/25/21)\19-110\JKG

                                           -51-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451 Filed 01/25/21 Page 51 of 51
